The district court conducted an evidentiary hearing at which
                Wilkins' counsel testified that Wilkins did not ask him to file an appeal.
                The district court denied Wilkins' appeal-deprivation claim after finding
                that counsel's testimony was credible.     See Hathaway v. State, 119 Nev.
                248, 254, 71 P.3d 503, 507 (2003) (counsel is ineffective if he fails to file a
                direct appeal only if "a defendant has requested or expressed a desire for a
                direct appeal"). And the district court denied Wilkins' remaining claims,
                concluding that no constitutional law prohibits an arrest warrant
                authorizing a nighttime arrest and therefore Wilkins failed to support his
                assertion that counsel would have been successful had he challenged the
                constitutionality of the arrest warrant, see generally Welsh v. Wisconsin,
                466 U.S. 740, 754 (1984) (suggesting approval of nighttime arrests
                pursuant to a warrant); Sanchez v. State, 103 Nev. 166, 169, 734 P.2d 726,
                728 (1987); see also NRS 171.136(2)(a) (authorizing a nighttime arrest for
                a misdemeanor offense "[u]pon the direction of a magistrate, endorsed
                upon the warrant"), the award of restitution did not create a double
                recovery, see Martinez v. State, 115 Nev. 9, 12, 974 P.2d 133, 135 (1999),
                and Wilkins did not prove any other defects with the restitution amount.
                We conclude that the district court did not err by denying these claims.
                            Having considered Wilkins' contentions and concluded that no
                relief is warranted, we
                          ORDER the judgment of the district court AFFIRMED.



                                                                       ,J.
                                          Hardesty




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                  cc: Hon. Connie J. Steinheimer, District Judge
                       Janet S. Bessemer
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                     3
(0) 1947A )   s